Melvin Mayfield, Chief Judge, dissenting. I would affirm the Board of Review because its decision is supported by substantial evidence and under those circumstances it is our duty to affirm. Harris v. Daniels, 263 Ark. 897, 567 S.W. 2d 954 (1978); Hodnett v. Daniels, 271 Ark. 479, 609 S.W. 2d 172 (Ark. App. 1980). Also, I do not agree with some of the language in the majority opinion or with the implications of that language. Certainly the Employment Security Division should administer the law fairly and reasonably and this includes providing necessary and proper information about their rights and duties to those who apply for unemployment benefits. But I think the meaning of terms which have not been defined in an act passed by the General Assembly should be established on a case by case basis through the administrative and adjudication process of the agency and the courts. For example, I do not subscribe to the notion that the Employment Security Division should establish by regulation what “immediate entry into the labor market” means. Nor do I agree that it can, or should, be defined as two, four, or any other definite number of job contacts a week. When applicable, I think a claimant for unemployment benefits should be told about the duty to immediately reenter the labor market but whether an immediate re-entry has been accomplished or not should be decided on a case by case basis in light of the attendant circumstances. It is most difficult for anyone, even courts, to make definite, mechanical — and perhaps arbitrary — rules which will do justice in all future situations. Cracraft, J., joins in this opinion.